Citation Nr: 1760350	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the 2013 calendar year.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972, November 1985 to February 1986, and October 1990 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Decatur, Georgia.  In August 2017, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal was processed using a paper claims file and the Veteran's VA electronic claims file. 


FINDING OF FACT

During the applicable time period the Veteran wore a neck brace and used forearm crutches for his service-connected right knee and low back disabilities respectively that, together, tended to wear and tear a single type of article of clothing worn on the upper extremities, and he wore a right knee brace for his service-connected right knee disability that tended to wear and tear a single type of article of clothing worn on the lower extremities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to three (3) annual clothing allowances for the year 2013 are met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.810 (a) authorize a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 38 C.F.R. § 3.810(a)(1)(ii)(A).  More than one clothing allowance can be awarded if multiple types of garments are affected, or if a single type of clothing is subject to an increased rate of wear and tear due to more than one prosthetic or orthopedic appliance.  38 C.F.R. § 3.810(a)(2)&(3).

In this case, the Veteran's service-connected disabilities include a lumbar spine disability, a cervical spine disability, and a right knee disability.  The Veteran filed a claim for a clothing allowance in July 2013.  He asserts, in part, that a neck brace that he wears for his service connected cervical spine disability, along with forearm crutches that he uses for his service connected back disability, cause wear and tear to his upper body clothing.  More specifically, he testified in August 2017 that his shirt collars get caught on his neck brace causing the shirts to tear.  He also testified that his forearm crutches cause wear and tear to his long sleeve shirts because the sleeves "get caught" resulting in holes and tears.  He further testified that the right knee brace that he wears for his service connected right knee disability has metal pieces on it that tear the stitching on the inside of his pant seams.  He is competent to testify as to the frequency that he wears each prosthetic/orthopedic appliance and whether each device results in wear and tear to his clothing.  Moreover, the Board has no reason to doubt his credibility.  Thus, his affirmative statements constitute persuasive evidence in favor of his claims.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board also notes that the record shows that the Veteran also wears a back brace for his service connected lumbar disability and has been issued a wheelchair.  However, he does not contend nor does the evidence show that his back brace causes wear and tear of his clothing.  Moreover, he acknowledged at the Board hearing in August 2017 that the wheelchair is for nonservice connected neuropathy.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of clothing allowances is warranted here.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  As noted above, entitlement to an annual clothing allowance is warranted for each type of garment affected.  Accordingly, the Veteran is entitled to a clothing allowance for the wear and tear to his upper body garments caused by his neck brace and forearm crutches, and a second clothing allowance for the wear and tear to his lower body garments caused by his right knee brace.  38 C.F.R. § 3.810(a)(2).  In addition, he is entitled to a third clothing allowance for the increased wear and tear to his upper body garments due to his neck brace and his forearm crutches.  38 C.F.R. § 3.810(a) (3).  

ORDER

Three (3) VA clothing allowances for the year 2013 are granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


